Gbice, Justice.
The instant case can not in principle be distinguished from National Linen Service Corporation v. Clower, 179 Ga. 136 (175 S. E. 460); and under the ruling in that case on a similar state of facts, it was not error to grant the injunction, the agreement sought to be enforced, although in restraint of trade, being limited as to both time and territory, and not otherwise unreasonable.

Judgment affirmed.


All the Justices concur.

Joseph S. Grespi, for plaintiff in error.
Shelton, Pharr & Long, contra.